Citation Nr: 1243273	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  08-24 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The February 2006 rating decision determined that new and material evidence had not been submitted to reopen a previously-denied, final claim of entitlement to service connection for bilateral hearing loss.

In May 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

From the date of the May 2011 hearing, the record was held open for 30 days to allow for the submission of additional evidence for consideration.  No additional evidence was submitted within that time.

In August 2011, the Board reopened the claim of entitlement to service connection for bilateral hearing loss and remanded it for additional development.  The requested development was completed, and the case has been returned to the Board for further appellate review.


FINDING OF FACT

The Veteran did not exhibit bilateral hearing loss in service or within one year after discharge from service, and bilateral hearing loss is not otherwise shown to be associated with his active service.



CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2012)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board notes that this claim was originally adjudicated as a request to reopen a prior, final denial of entitlement to service connection for bilateral hearing loss.  VCAA noticed that complied with the specific requirements for new and material evidence claims was provided in August 2005.  However, no VCAA notice has been issued with respect to the service connection claim itself.

With respect to the requirements that VA notify the Veteran of any evidence that is necessary to substantiate his claim, the evidence VA will attempt to obtain, and the evidence the veteran is responsible for providing, the Board observes that the Veteran has demonstrated actual knowledge of this information.  Because the Veteran had actual knowledge of the requirements necessary to establish service connection, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision in this case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  

Importantly, at his May 2011 Board hearing, the Veteran specifically addressed why he believes his bilateral hearing loss is due to or aggravated by his in-service noise exposure.  The Veteran was expressly informed at his hearing that his claim had previously been denied because it was determined that his hearing loss was not related to his period of service.  The Veteran was also informed that it would be beneficial to his claim if his doctor would review his records and write a letter opining that it is his medical opinion that it is at least as likely as not that the Veteran's in-service noise exposure either caused or contributed to his current hearing loss.  The Veteran expressed understanding of this information at his hearing, and that he needed to obtain such a letter and submit it to VA.  The hearing testimony therefore demonstrates that he had actual knowledge of the requirements concerning the obtaining and submission of this evidence.  

Further, the Veteran has had sufficient opportunity to provide evidence with respect to the issue on appeal.  Following the hearing, the record was held open for 30 days for the express purpose that the Veteran obtain and submit the nexus letter from his physician.  

Moreover, the Veteran has been represented by a national service organization, which would have actual knowledge of the information necessary to substantiate the Veteran's claim.  At the hearing, the Veteran's accredited representative demonstrated her knowledge of what was required for him to establish service connection for his hearing loss, and of the information that was required in order to substantiate the claim.  It is appropriate to assume that the Veteran's representative included information concerning the elements of the service connection claim in guidance to the Veteran.  

Furthermore, despite the inadequate notice provided to the appellant on the disability rating and effective date elements of his claim, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  Because the Board concludes below that the preponderance of the evidence is against the appellant's claim for compensation, any questions as to the appropriate disability evaluation or effective date to be assigned are rendered moot.

The Board finds that all information required by VCAA and implementing regulations was furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records and VA medical records.  No additional, outstanding evidence has been identified by the Veteran as relevant to his appeal.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

The RO arranged for the Veteran to undergo a VA hearing loss examination in September 2011.  The Board finds that the resulting examination report is adequate for the purpose of determining entitlement to service connection for bilateral hearing loss.  This examination report reflects review of the claims folder.  During the examination, the examiner elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  The examiner also provided a diagnosis and etiology opinion and explained the reasons and bases for this opinion.  For these reasons, the Board concludes that the September 2011 VA examination report in this case provides an adequate basis for a decision.  

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities, such as sensorineural hearing loss, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that a veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for 'disability' under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Veteran's current bilateral ear hearing loss disability is established in the September 2011 VA hearing loss examination report.  This report reflects that the Veteran's right ear audiological thresholds were 45, 50, 30, 45, and 35 decibels, for a four-Hertz frequency average of 41 decibels.  His left ear audiological thresholds were 40, 50, 35, 40, and 40 decibels, for a four-Hertz frequency average of 41 decibels.  His speech recognition scores were 100 percent in the right ear and 96 percent in the left ear.

In terms of in-service disease or injury, the Veteran's service treatment records contain audiograms that were conducted in December 1980 (shortly following his entrance into service), August 1982, and April 1983 (at the time of his separation examination).  

The December 1980 report notes audiological thresholds of 5, 20, 15, 15, and 30 decibels in the right ear, and of 15, 10, 10, 10, and 25 decibels in the left ear.  

His August 1982 evaluation report notes audiological thresholds of 10, 15, 15, 30, and 25 decibels in the right ear and 10, 5, 5, 10, and 15 decibels in the left ear.  

His April 1983 separation evaluation notes audiological thresholds of 15, 15, 10, 30, and 25 decibels in the right ear and 10, 5, 5, 5, and 25 decibels in the left ear.  This report also notes mild to moderate high frequency hearing loss bilaterally.  

The Veteran's service treatment records otherwise reflect that the Veteran did not complain of, or seek treatment for, hearing problems while in service.

As will be discussed in more detail below, the September 2011 VA examination report characterizes the Veteran as having entered service with mild hearing loss.

The Board finds that, regardless of the VA examiner's characterization of the Veteran as having entered service with "mild hearing loss" and the April 1983 separation examination report's notation of mild to moderate high frequency hearing loss bilaterally, the record reflects that the Veteran did not have hearing loss for VA purposes that satisfied any of the thresholds listed in 38 C.F.R. § 3.385 at any point during service.  Specifically, none of the auditory thresholds from any of the relevant frequencies is above 40 decibels, and no single audiogram noted three audio thresholds at or above 26 decibels for either ear.  There are no contrary audiological results suggesting that the Veteran ever did, in fact, satisfy the criteria of 38 C.F.R. § 3.385 during service.  

Nor does the record contain medical evidence of bilateral hearing loss for VA purposes within one year of the Veteran's separation from service, as no medical evidence from that period is of record.

In terms of in-service noise exposure, the Veteran's DD Form 214 reflects that his Military Occupational Specialty (MOS) was field artillery batteryman.  The Veteran testified at his Board hearing that he was exposed to loud noise in connection with this MOS on a daily basis.  He testified that he was a gunner and that it was his job to pull the cord after they had loaded the round.  He generally performed this particular duty one to three times per month on certain training missions.  He also testified that they would shoot five or six days per week during a two-month training period in the mountains, and would shoot three or four days in a one-week period when training while travelling.  He described the blasts as "very pronounced" despite using hearing protection, and observed that the hearing protection only seemed to "keep you from gettin' a direct blast to your ear."

The Board finds that the Veteran's reported in-service noise exposure is consistent with his duties as a field artillery batteryman.  Therefore, the Board concedes that the Veteran suffered acoustic trauma during service.  The issue thus becomes whether the Veteran's current bilateral hearing loss may be etiologically linked to his noise exposure during service.  

The September 2011 VA examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  In explaining the rationale for this opinion, she noted that the Veteran entered service with mild hearing loss, and no clinically significant changes were noted while he was in the military.  She noted that the Veteran had post-service occupational noise exposure from his work in a plastics plant and at an airport.  The Veteran had also described "immense amounts of recreational noise exposure "i.e., amplified music, and ATVs)."  She could not rule out these noise sources as having contributed to the Veteran's hearing loss.

The audiologist also concluded that, while the Veteran's hearing loss did exist prior to his entrance into service, it was not aggravated beyond normal progression in military service.  Her rationale was that the Veteran "entered [service] with a mild notching pattern in 1980 and exited with no clinically significant change in hearing acuity in 1983."

In offering this opinion, the September 2011 VA examiner noted that she had reviewed the Veteran's claims file, including his service treatment records. 

The Board finds the VA examiner's opinion to be highly probative to the question at hand.  The examiner was an audiologist who possesses the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In addition, this opinion is based in part on examination and interview of the Veteran.  The examiner also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence.  The VA examination report demonstrates the examiner's review of the Veteran's medical history and her familiarity with his history of noise exposure, both during service and after separation.  It also provides persuasive rationale, specifically noting no clinically significant change in the Veteran's hearing during service and extensive post-service noise exposure, to support the conclusion that the Veteran's bilateral hearing loss is not due to, or aggravated by, military noise exposure.

The Board notes that the only contrary opinion of record comes from the Veteran himself, who believes there is a link between his in-service noise exposure and current bilateral hearing loss.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, as a layperson, the Veteran is not competent to diagnose in-service hearing loss as defined by VA regulations.  Nor is he competent to link any current hearing loss to in-service noise exposure, especially when the record reflects significant intervening post-service occupational and recreational noise exposure.  

Moreover, while the Veteran did testify at his Board hearing that he believed his doctor may have suggested a link between the Veteran's current bilateral hearing loss and his in-service noise exposure, this doctor has not personally provided such an opinion in terms of whether such a relationship is "at least as likely as not."  Furthermore, the Board observes that a layperson's account of a physician's medical opinion "is simply too attenuated and inherently unreliable to constitute [competent] 'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Therefore, this aspect of the Veteran's hearing testimony cannot be accepted as competent medical nexus evidence.

Thus, in the absence of competent medical evidence of a link between the Veteran's bilateral hearing loss and his military service, to include competent medical evidence of chronicity of hearing loss since service or within the one-year presumptive period following the Veteran's separation from service, service connection for bilateral hearing loss is not warranted.

In summary, the Board finds that a preponderance of the evidence is against finding a link between the Veteran's bilateral hearing loss and his military service, to include in-service noise exposure.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for bilateral hearing loss is not warranted. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


